DETAILED ACTION
This action is in response to the claims filed 04/01/2022. Claims 1, 3-6, 8, 10-18 and 20 are pending in the case.  Claims 1 and 12 are independent claims. Claims 1, 3, 12, 15 and 20 are amended.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 10-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations are addressed by the new rejection and the new cited art Shibata.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable Lin et al. US Document ID US 10242737 B1, hereinafter Lin, further in view of Shibata et al “A Neuron-MOS Neural Network Using Self-Learning-Compatible Synapse Circuits” hereinafter Shibata.

Claim 1
	Lin teaches,  A neuromorphic computing device, comprising: ( Background col 3 line 7-8 “a neuromorphic memory device”) first neural circuits disposed in a first neural region; second neural circuits disposed in a second neural region;  (as shown in the structural diagram of Figure 5A, the first neural circuit, the BL lines, are in a distinct first region. While the second neural circuits, the SL lines, are in a distinct second region.
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
) and synapse weights electrically connected between the first neural circuits and the second neural circuits and disposed in a synapse region, (Again as seen in the figure above the Floating Gate,( FG1, FG2…ect.) is disposed in a middle region or synapse region. Further with reference to Figure 3, a schematic diagram,  
    PNG
    media_image2.png
    471
    601
    media_image2.png
    Greyscale
the word lines and SL lines are electrically connected by wires with the floating gate transistors between them.) wherein the first neural region and the second neural region are on opposing sides of the synapse region respectively. (Again with reference to Figure 5A the BL and SL circuits highlighted by the circled regions in red and green, corresponding to the first neural region and second neural region, are on opposing sides of the synapse region)
	Lin does not explicitly teach, wherein one of the synapse weights comprises two or more transistors, wherein the two or more transistors have at least one common gate 
	Shibata however teaches, wherein one of the synapse weights comprises two or more transistors, wherein the two or more transistors have at least one common gate (pg 3 Section A and Figure 5(a) “The circuit diagram of the six-transistor synapse cell is given in Fig. 5(a). The cell is basically a floating-gate EEPROM memory and the charge on the floating gate (FG) represents the weight value of the synapse… Both the N-vMOS and P-vMOS share the common floating gate (FG) and the dual equally-weighted input gates, Vx and Vy, controls the potential of the synapse floating gate 4; for programming.” 
    PNG
    media_image3.png
    485
    604
    media_image3.png
    Greyscale
the synapse circuit is composed of several transistors whose gate is commonly shared as seen in the schematic.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synapse array circuit of Lin to use multiple transistors in the synapse circuit as described by Shibata. Both Lin an Shibata describe synapse cell array matrix circuits which are used to perform neural network computations, Shibata notes that such a configuration is desirable because it enables the use of an analog synapse noting the following “a huge number of transistors are required to build multiply accumulate units as well as synaptic weight memories [speaking of digital circuits]. In order to achieve ultralarge-scale integration of neural networks, analog circuit implementations…are preferred… We have explored an unique physical computing scheme employing capacitance coupling phenomena… Therefore the sum operation itself is in principle power-dissipation free” (pg 1 introduction Shibata.)

Claim 3
Lin/Shibata teaches claim 1
Further Shibata teaches, wherein the two or more transistors are on the same plane ( Fig 7 “Fig. 7. (a) Photomicrograph of a test synapse cell circuit.” 
    PNG
    media_image4.png
    401
    438
    media_image4.png
    Greyscale
the trace layout of the synapse and neuron test circuit is shown in the photomicrograph. As can be seen in the image the pads where the transistors are placed are in the same plane. One of ordinary skill in the art would expect this as circuit components are either placed on the top or bottom of a circuit board. In both situations the transistor components lie on the same plane.)

Claim 4
Lin/Shibata teaches claim 1
Further Lin teaches, wherein each of the synapse weights comprises a signal input terminal and a signal output terminal, the signal input terminals are between the first neural circuits and the signal output terminals, the signal output terminals are between the second neural circuits and the signal input terminals. (Again with reference to figure 5A 
    PNG
    media_image5.png
    402
    706
    media_image5.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line.)

Claim 5
Lin/Shibata teaches claim 1
Further Lin teaches, wherein the synapse weights are defined into different synapse weight groups electrically connected to one of the first neural circuits, and one of the second neural circuits respectively. (As shown in Figure 3 
    PNG
    media_image6.png
    493
    588
    media_image6.png
    Greyscale
the schematic depicts synapse weights arranged in groups, where for example all the synapses connected to WL1 are a defined grouping. Further, this group of weights is electrically connected to at least on BL line, corresponding to a first neural circuit, and SL line, corresponding to a second neural circuit.)

Claim 6
Lin/Shibata teaches claim 1
Further Lin teaches, wherein one of the first neural circuits arranged along a first axis is electrically connected to a first group of synapse weights arranged along a second axis of the synapse weights, a second group of synapse weights arranged along the first axis of the synapse weights is electrically connected to one of the second neural circuits arranged along the first axis (As shown in Figure 4 
    PNG
    media_image7.png
    375
    524
    media_image7.png
    Greyscale
the structural diagram depicts a first neural circuit arranged along the y axis, shown with the red arrow. As discussed previously, this first circuit is electrically connected to the synapse weight circuits, in which the first group is arranged along the x axis as shown with the purple arrow. A second group of synapse weight circuits, WL2, is arranged along the x axis, and connected to the second neural circuit also arranged along the x direction. Figure 3 referenced above, the schematic circuit, depicts the second circuit connected electrically to the gate terminal of the synapse weight circuit.)


Claim 8
Lin/Shibata teaches claim 1
Further Lin teaches, wherein one of the first neural circuits arranged along a first axis is electrically connected to a first group of synapse weights arranged along the first axis of the synapse weights, a second group of synapse weights arranged along a second axis of the synapse weights is electrically connected to one of the second neural circuits arranged along the first axis (As shown in Figure 4 
    PNG
    media_image7.png
    375
    524
    media_image7.png
    Greyscale
the structural diagram depicts a first neural circuit arranged along the y axis, shown with the red arrow. As discussed previously, this first circuit is electrically connected to the synapse weight circuits, in which the first group is arranged along the x axis as shown with the purple arrow. A second group of synapse weight circuits, WL2, is arranged along the x axis, and connected to the second neural circuit also arranged along the x direction. Figure 3 referenced above, the schematic circuit, depicts the second circuit connected electrically to the gate terminal of the synapse weight circuit.)

Claim 10
Lin/Shibata teaches claim 1
Further Lin teaches, wherein the synapse region, the first neural region and the second neural region are non-overlapping with each other. (As shown in figure 5D, 
    PNG
    media_image8.png
    332
    514
    media_image8.png
    Greyscale
the first neural region is on the top side of the z axis, the second neural region is on the lower side along the z axis. Further the synapse region is in the middle along the z axis. Therefore, each region is non-overlapping.)

Claim 11
Lin/Shibata teaches claim 1
Further Lin teaches, further comprising a substrate under the first neural circuits, the second neural circuits, and the synapse weights. ( col 6 line 54-57 “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis.)

Claim 12
Lin/Shibata teaches,  A neuromorphic computing device, comprising: a substrate; synapse weights on the substrate; and neural circuits electrically connected to the synapse weights, and disposed on a side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the floating gate corresponds to the synapse weight, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.)
Lin does not explicitly teach, wherein one of the synapse weights comprises two or more transistors, wherein the two or more transistors have at least one common gate 
	Shibata however teaches, wherein one of the synapse weights comprises two or more transistors, wherein the two or more transistors have at least one common gate (pg 3 Section A and Figure 5(a) “The circuit diagram of the six-transistor synapse cell is given in Fig. 5(a). The cell is basically a floating-gate EEPROM memory and the charge on the floating gate (FG) represents the weight value of the synapse… Both the N-vMOS and P-vMOS share the common floating gate (FG) and the dual equally-weighted input gates, Vx and Vy, controls the potential of the synapse floating gate 4; for programming.” 
    PNG
    media_image3.png
    485
    604
    media_image3.png
    Greyscale
the synapse circuit is composed of several transistors whose gate is commonly shared as seen in the schematic.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synapse array circuit of Lin to use multiple transistors in the synapse circuit as described by Shibata. Both Lin an Shibata describe synapse cell array matrix circuits which are used to perform neural network computations, Shibata notes that such a configuration is desirable because it enables the use of an analog synapse noting the following “a huge number of transistors are required to build multiply accumulate units as well as synaptic weight memories [speaking of digital circuits]. In order to achieve ultralarge-scale integration of neural networks, analog circuit implementations…are preferred… We have explored an unique physical computing scheme employing capacitance coupling phenomena… Therefore the sum operation itself is in principle power-dissipation free” (pg 1 introduction Shibata.)

Claim 13
Lin/Shibata teaches claim 12
Further Lin teaches, the neural circuits comprise first neural circuits disposed at the side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the BL circuit corresponds to the first neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.)

Claim 14
Lin/Shibata teaches claim 13
Further Lin teaches, wherein the neural circuits further comprise second neural circuits disposed at the side of the synapse weights facing towards the substrate, the synapse weights are electrically connected between the first neural circuits and the second neural circuits. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the SL circuit corresponds to the second neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate. Further, the synaptic weights are electrically connected between the BL and the SL circuits.)

Claim 15
Lin/Shibata teaches claim 12
Further Lin teaches, wherein the neural circuits comprise second neural circuits disposed at the side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the SL circuit corresponds to the second neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.

Claim 16
Lin/Shibata teaches claim 12
Further Lin teaches, wherein each of the synapse weights comprises a signal input terminal and a signal output terminal, one of the signal input terminal and the signal output terminal is at the side of the synapse weights facing towards the substrate, the other of the signal input terminal and the signal output terminal is on an another side of the synapse weights back to the substrate. (Again with reference to figure 5A 
    PNG
    media_image5.png
    402
    706
    media_image5.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line. )

Claim 17
Lin/Shibata teaches claim 12
Further Lin teaches, wherein the neural circuits comprise first neural circuits and second neural circuits, each of the synapse weights comprises a signal input terminal and a signal output terminal, (Again with reference to figure 5A 
    PNG
    media_image5.png
    402
    706
    media_image5.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line. )neural signals from the first neural circuits are transferred into the synapse weights through the signal input terminals and converted into weighted signals by the synapse weights, and then the weighted signals are transferred from the synapse weights through the signal output terminal to the second neural circuits. ( Abstract “A set of word lines is coupled to gates of the transistors in the resistance cells in respective columns. Current sensed at a particular source line represents a sum of products of the inputs x(m) by respective weight factors” and Figure 1 
    PNG
    media_image9.png
    297
    437
    media_image9.png
    Greyscale
 the word lines, corresponding to the first neural circuits, are connected to the synapse weight cells. Input from the word lines is passed to the cells to create a “sum of products of the inputs.” This sum of products is sensed (transferred) from the resistance cells (synapse weights) to the Source lines, corresponding to second neural circuits.)

Claim 18
Lin/Shibata teaches claim 12
Further Lin teaches, wherein the synapse weights are defined into different synapse weight groups electrically connected to one of the first neural circuits, and one of the second neural circuits respectively. (As shown in Figure 3 
    PNG
    media_image6.png
    493
    588
    media_image6.png
    Greyscale
the schematic depicts synapse weights arranged in groups, where for example all the synapses connected to WL1 are a defined grouping. Further, this group of weights is electrically connected to at least on BL line, corresponding to a first neural circuit, and SL line, corresponding to a second neural circuit.)

Claim 20
Lin/Shibata teaches claim 12
Further Shibata teaches, wherein the two or more transistors are on the same plane ( Fig 7 “Fig. 7. (a) Photomicrograph of a test synapse cell circuit.” 
    PNG
    media_image4.png
    401
    438
    media_image4.png
    Greyscale
the trace layout of the synapse and neuron test circuit is shown in the photomicrograph. As can be seen in the image the pads where the transistors are placed are in the same plane. One of ordinary skill in the art would expect this as circuit components are either placed on the top or bottom of a circuit board. In both situations the transistor components lie on the same plane.)




Conclusion
Prior art
US document ID US 20180165573 A1, a 3d neural circuit with multiple input layers stacked in a first orientation, the array is configured using a multi-layer printed circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122